Citation Nr: 0838931	
Decision Date: 11/12/08    Archive Date: 11/20/08

DOCKET NO.  07-14 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, including as secondary to exposure to Agent 
Orange.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.  The appellant is his widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2006 rating decision of the 
Newark, New Jersey, regional office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  The certificate of death shows that the veteran died in 
October 2005.  The cause of death was carcinoma of the 
pancreas.  

2.  At the time of his death, the veteran was service 
connected for a left shoulder and arm disability, a left leg 
disability, a scar on the right thigh, and hemorrhoids.   

3.  Pancreatic cancer has not been associated with exposure 
to herbicides such as Agent Orange.  

4.  There is no evidence of pancreatic cancer during service 
or until many years after service, no medical evidence of a 
relationship between pancreatic cancer and active service, 
and no medical evidence of a relationship between the 
veteran's service-connected disabilities and the cause of his 
death. 

5.  The veteran did not die of a service-connected 
disability, and he was not evaluated as permanently and 
totally disabled due to service-connected disability at the 
time of his death.


CONCLUSION OF LAW

The cause of the veteran's death was not incurred due to 
active service, nor may it be presumed to have been incurred 
due to active service.  38 U.S.C.A. §§ 1110, 1310, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist the veteran 
in the development of a claim. VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  Section 
3.159 was recently amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23353 (Apr. 30, 2008) (effective for claims pending on or 
after May 30, 2008).

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the veteran's death, 
section 5103(a) notice must be tailored to the claim.  The 
notice should include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  Unlike a claim to reopen, an original DIC 
claim imposes upon VA no obligation to inform a DIC claimant 
who submits a nondetailed application of the specific reasons 
why any claim made during the deceased veteran's lifetime was 
not 
granted.  Where a claimant submits a detailed application for 
benefits, VA must provide a detailed response.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  

The appellant was sent a VCAA notice letter in January 2006.  
The letter provided her with notice of the evidence necessary 
to substantiate her claim, the evidence VA would assist her 
in obtaining, and the evidence it was expected that she would 
provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The 
letter also specifically requested that she submit any 
evidence in her possession pertaining to her claim.  Thus, 
the content of the letter provided satisfactory VCAA notice 
in accordance with § 5103(a) and § 3.159(b)(1) as specified 
in Pelegrini II.

Although the appellant has not been provided with a 
notification letter containing specific information regarding 
her contentions that the veteran's exposure to Agent Orange 
caused the cancer that resulted in his death, she and her 
representative have demonstrated actual knowledge of the 
necessary evidence.  In the notice of disagreement and 
substantive appeal the appellant and her representative 
argued that the fatal pancreatic cancer was actually a soft 
tissue carcinoma, which she was obviously aware would entitle 
her to presumptive service connection.  She also sought to 
obtain a competent medical opinion linking pancreatic cancer 
to the veteran's exposure to Agent Orange during service.

Additional information was contained in her April 2007 
statement of the case (SOC).  The SOC could not provide VCAA 
compliant notice.  Mayfield v. Nicholson, 444 F. 3d 1328 
(Fed. Cir. 2006).   It should, however, have put her on 
notice as to what was required.  She had a meaningful 
opportunity to participate in the adjudication of the claim 
after the notice was provided, inasmuch as she had months 
after the notice in which to provide argument and evidence in 
support of her claim and was given the opportunity to request 
a hearing.  Hence she was not prejudiced.  

A notice error is not prejudicial if the appellant has actual 
knowledge of the information and had a meaningful opportunity 
to participate in the adjudication of her claim.  Sanders v. 
Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 2007), George-
Harvey v. Nicholson, 21 Vet. App. 334, 339 (2007).  The Board 
concludes that while the appellant may not have received 
timely notification of every aspect of her claim, she is 
aware, as evidenced by her arguments, that certain cancers 
are presumed to be the result of exposure to Agent Orange, 
that this presumption does not apply to other cancers, and 
that even if not recognized as a presumptive disease, service 
connection can be established with evidence of direct service 
incurrence.  Therefore, the Board finds that the duty to 
notify the appellant in her claim for service connection for 
the cause of death has been met.  

Information pertaining to disability ratings and effective 
dates were not provided to the appellant until June 2007.  
However, disability ratings are not assigned in cause of 
death claims.  Moreover, as the appellant's claim is being 
denied, she is not harmed by the failure in notification 
regarding effective dates.  As no possible harm may result 
from the inadequacies in this notice, the duty to notify has 
been met.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service connection was in effect for a left shoulder and arm 
disability, a left leg disability, a right thigh disability 
and hemorrhoids at the time of the veteran's death.  None of 
the letters sent to the appellant contain a statement of the 
disabilities for which the veteran was service-connected at 
the time of his death.  However, the Board finds that this is 
harmless error, as the appellant does not contend that the 
veteran's service-connected disabilities were in any way 
related to his death.  Her only contention is that the 
pancreatic cancer that led to the death of the veteran is 
related to Agent Orange exposure in service.  Therefore, 
failure to include information about the veteran's service 
connected disabilities does not prejudice the appellant.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Duty to Assist

Furthermore, the Board finds that the duty to assist has also 
been met.  The veteran's service medical records have been 
obtained, as have the medical records pertaining to his final 
illness and death.  In December 2006, the appellant's 
representative noted that the appellant was still having 
difficulty acquiring all of the veteran's medical records 
from Columbia Presbyterian Hospital.  VA has satisfied its 
duty to assist by requesting the medical documents from 
Columbia Presbyterian Hospital by sending a letter to the 
hospital in November 2006.  The appellant subsequently was 
able to obtain some records from the Hospital and from the 
treating physician, Dr. H.  There is no indication that the 
records that the appellant claims she has been unable to 
obtain, would be relevant to the question of whether or not 
the veteran's service connected disabilities caused the 
veteran's death or that his pancreatic cancer was caused by 
Agent Orange.  Therefore, no further development is needed.

Although a medical opinion pertaining to the possibility of a 
relationship between the veteran's pancreatic cancer and 
active duty has not been obtained, there is no competent 
evidence that pancreatic cancer might be related to service, 
including exposure to Agent Orange in service.  Therefore, 
the duty to assist has been met, and the Board may proceed 
with consideration of the appellant's claim.  

No further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will address the merits of the claim.

Analysis

The appellant contends that the pancreatic cancer that caused 
the veteran's death is the result of exposure to Agent Orange 
in Vietnam.  

Pursuant to 38 U.S.C. § 1310, DIC is paid to a surviving 
spouse of a qualifying veteran who died from a service-
connected disability.  See Darby v. Brown, 10 Vet. App. 243, 
245 (1997).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The service-connected 
disability is considered the principle cause of death when 
such disability, either singly or jointly with another 
condition, was the immediate or underlying cause of death or 
was etiologically related to the cause of death.  To be a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially to death, that it combined to cause death, or that 
it aided or lent assistance to the production of death. It is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312.

In determining whether the disability that resulted in the 
death of the veteran was the result of active service, the 
laws and regulations pertaining to basic service connection 
apply. 38 U.S.C.A. § 1310.

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

In a DIC claim based on cause of death, the first Caluza 
requirement, "evidence of a current disability, will always 
have been met (the current disability being the condition 
that caused the veteran to die)".  Carbino v. Gober, 10 Vet. 
App. 507, 509 (1997), aff'd sub nom. Carbino v. West, 168 
F.3d 32 (Fed. Cir. 1999).

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
West, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in- 
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 
95 (lay person may provide eyewitness account of medical 
symptoms).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

If malignant tumors become manifest to a degree of 10 percent 
within one year of separation from active service, then it is 
presumed to have been incurred during active service, even 
though there is no evidence of tumors during service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

A veteran who during active military service, served in 
Vietnam during the period beginning in January 1962 and 
ending in May 1975, is presumed to have been exposed to 
herbicides.  38 C.F.R. §§ 3.307, 3.309.  The last date on 
which such a veteran shall be presumed to have been exposed 
to an herbicide agent shall be the last date on which he or 
she served in the Republic of Vietnam during the Vietnam era. 
"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected even though there is no record of such 
disease during service; chloracne or other acneform disease 
consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea), and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). The term "soft-tissue sarcoma" includes adult 
fibrosarcoma, dermatofibrosarcoma protuberans, malignant 
fibrous histiocytoma, liposarcoma, leiomyosarcoma, 
epithelioid leiomyosarcoma (malignant leiomyoblastoma), 
rhabdomyosarcoma, ectomesenchymoma, angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma), proliferating 
(systemic) angioendotheliomatosis, malignant glomus tumor, 
malignant hemangiopericytoma, synovial sarcoma (malignant 
synovioma), malignant giant cell tumor of the tendon sheath, 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas, malignant 
mesenchymoma, malignant granular cell tumor, alveolar soft 
part sarcoma, epithelioid sarcoma, clear cell sarcoma of 
tendons and aponeuroses, extraskeletal Ewing's sarcoma, 
congenital and infantile fibrosarcoma, and malignant 
ganglioneuroma.  38 C.F.R. § 3.309(e).

For the purposes of this section, the term "herbicide agent" 
means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the Vietnam era.  The diseases listed at § 
3.309(e) shall have become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne, porphyria 
cutanea tarda, and acute and subacute peripheral neuropathy 
shall have become manifest to a degree of 10 percent or more 
within a year, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.

In 68 Federal Register 27630-27641 (2003), the Secretary of 
VA determined that a presumption of service connection due to 
exposure to herbicides used in the republic of Vietnam during 
the Vietnam era was not warranted for certain diseases, 
including gastrointestinal tract tumors (stomach, colon, 
rectal, and pancreatic cancers).  Diseases Not Associated 
With Exposure to Certain Herbicide Agents, 68 Federal 
Register 27630-27641 (2003).

More recently, the Secretary has revisited this question, but 
reached the same conclusions: 

Gastrointestinal Tract tumors are among 
the most common of cancers. The National 
Academy of Sciences (NAS) reviewed data 
on esophageal cancer, stomach cancer, 
pancreatic cancer, colon cancer, and 
rectal cancer. Colon cancer makes up 
about 40% of gastrointestinal tract 
cancer diagnoses and deaths. 

The incidence of stomach, colon, rectal, 
and pancreatic cancers increase with age 
in people 50-64 years old. In general, 
the incidence is higher in men than 
women, and is higher in blacks than in 
whites. Other risk factors for those 
cancers vary but always include family 
history of the same form of cancer, some 
diseases of the affected organ, and 
dietary factors. 

NAS noted...that there was limited or 
suggestive evidence of no association 
between exposure to herbicides and 
gastrointestinal (GI) tract tumors. 

NAS examined two occupational studies. 
One study showed that male chemical 
production workers previously exposed to 
substantial amounts of dioxin experienced 
no increased risk from death from gastric 
cancer. (Bodner et al., 2003). 

In another study of licensed herbicide 
appliers in the Netherlands, a lower than 
expected number of deaths due to 
esophagus and stomach cancer was 
reported. (Swaen et al., 2004). 

An environmental study of 590 
municipalities in Japan examined the 
relationships between indexes of dioxin 
emissions from incineration plants and 
cause-specific mortality among nearby 
residents. When the analysis was 
restricted to municipalities with 
incineration plants, there was a positive 
and statistically significant correlation 
in men for stomach cancer for one dioxin 
index and a statistically significant 
negative correlation for three dioxin 
indexes. (Fukuda et al., 2003). 

The Vietnam-veteran study reported on 
cancer incidence and mortality in Air 
Force veterans of the Vietnam War. Index 
cases were Operation Ranch Hand veterans 
who sprayed dioxin-contaminated 
herbicides in Vietnam. Comparison 
subjects served in Southeast Asia during 
the same period but did not spray 
herbicides. The group reported that the 
incidence of cancer of the digestive 
system was significantly lower than 
expected, compared with national 
incidence rates, in white Ranch Hand 
veterans. There were insufficient numbers 
of non-white Ranch Hand veterans to make 
estimates. (Akhtar et al., 2004). 

NAS concluded that there was no new 
evidence to change the previous 
determination that there is limited or 
suggestive evidence of no association 
between exposure to herbicides and 
gastrointestinal tract cancer. 

The evidence that suggests that there is 
no association between exposure to 
herbicides and gastrointestinal tumors 
also implies that Vietnam-veterans are 
not at increased risk of gastrointestinal 
tumors resulting from herbicide exposure. 

Taking account of the available evidence 
and NAS' analysis, the Secretary has 
found that the credible evidence against 
an association between herbicide exposure 
and gastrointestinal tract tumors 
outweighs the credible evidence for such 
an association, and he has determined 
that a positive association does not 
exist. 
72 Fed. Reg. 32,395, 32,406 (Jun. 12, 2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

The evidence indicates that the veteran developed painless 
jaundice in October 2004 and cancer of the pancreas was 
diagnosed.  A stent was placed, and he began chemotherapy.  
The veteran died a year later in October 2005.  

The evidence includes the veteran's Certificate of Death.  
This indicates that the veteran died at his home in October 
2005.  The cause of death was carcinoma of pancreas due to 
metastatic carcinoma to liver and lungs due to ascites.  
Ventricular arrhythmia was listed as a significant condition 
as contributing to death but not resulting in the underlying 
cause.  An autopsy was not performed.

The veteran's DD 214 indicates that he served in Vietnam for 
four months and fifteen days during active duty.  He served 
on active duty from September 1966 to September 1968.  
Therefore, exposure to Agent Orange during service is 
presumed.  38 C.F.R. § 3.307.

The disease that caused the death of the veteran, pancreatic 
cancer, is not listed among those presumed to be the result 
of exposure to Agent Orange.  While the appellant's 
representative has contended that pancreatic cancer is a soft 
tissue carcinoma, he has offered no evidence to support that 
contention nor is there any indication in the record that he 
possesses any medical expertise.  Hence the representative 
lacks the expertise needed to express an opinion as to the 
nature of the fatal carcinoma.  As noted above, VA has 
categorized pancreatic cancer as a gastrointestinal, rather 
than soft tissue, cancer.  Hence, there is no evidence that 
pancreatic cancer is among the disease subject to presumptive 
service connection on the basis of exposure to herbicides.

Notwithstanding the foregoing, a claimant is not precluded 
from establishing service connection with proof of direct 
causation, including evidence that the pancreatic cancer in 
this case was the result of herbicide exposure.  Stefl v. 
Nicholson, 21 Vet. App. 120 (2007).

There is no evidence of pancreatic cancer during service or 
until many years after service and there is no competent 
opinion that pancreatic cancer was directly incurred in 
service.

Dr. H. has provided the only arguably competent evidence 
linking pancreatic cancer to the veteran's exposure to 
herbicides in service.  In an October 2006 letter to the 
appellant, Dr. H. wrote that there was no way that that he 
could truly have said that the veteran got pancreatic cancer 
from exposure to Agent Orange.  He further explained that the 
exposure was 30 years before he got the disease, and although 
Agent Orange had been suspected of causing various cancers, 
there had been no specific data that definitively 
demonstrated this fact.  Dr. H. agreed to write VA a letter 
and to try to make the case that although one could not 
definitively make the case that Agent Orange was the cause of 
the pancreatic cancer, because of the rapid progression and 
strange behavior of his tumor, it could be considered a 
possible contributing factor in the etiology of his problem.  

VA never received a letter from the physician.  In addition, 
the physician's statements are couched in speculative terms, 
to say the least.  Indeed he seems to suggest that he could 
not find a relationship between pancreatic cancer and the 
veteran's service.  The Court has held that medical opinions 
that are speculative, general, or inconclusive in nature 
cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 
33 (1993).  Therefore, as the veteran's pancreatic cancer 
cannot be presumed to be related to Agent Orange exposure, 
and as there is no qualified medical evidence of a nexus 
between the veteran's pancreatic cancer and Agent Orange, 
service connection for the cause of the veteran's death may 
not be established.

In reaching this decision, the Board notes the appellant's 
sincere belief that the pancreatic cancer that led to the 
death of the veteran developed as a result of exposure to 
Agent Orange.  However, the appellant is not a physician, and 
she is not qualified to express a medical opinion as to such 
a relationship.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  No such opinion has been expressed by a qualified 
medical professional.

The Board has also considered entitlement to service 
connection for the cause of the veteran's death on a direct 
basis.  However, the service medical records are completely 
negative for any evidence of pancreatic cancer during 
service.  The discharge examination found that the veteran's 
gastrointestinal system was normal. The post service medical 
records are also negative for pancreatic cancer during the 
first year after discharge.  Pancreatic cancer was first 
discovered in October 2004, and there is no medical opinion 
that relates this disability to active service.  Finally, 
there is no medical opinion that relates the veteran's 
service-connected disabilities to the veteran's death. The 
Board must conclude that there is no basis for service 
connection for the cause of the veteran's death on a direct 
basis.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.312.

In short, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the claim for entitlement to service connection for 
the cause of the veteran's death.  As the preponderance of 
the evidence is against the claim, the Board must deny the 
appeal.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


